    Case 4:19-cr-00181-ALM-CAN Document 33 Filed 02/21/20 Page 1 of 1 PageID #: 76




                               THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


    UNITED STATES OF AMERICA                        §
                                                    §
    V.                                              §
                                                    §   CRIMINAL NO. 4:19-CR-181 ALM/CAN
    CONRAD A. ROCKENHAUS                            §

                                                ORDER


           The Court held a preliminary and detention hearing on the Petition for Violation of Pretrial
.
    Release (Dkt. 16). After considering argument and testimony, the Court finds that Defendant has

    violated his conditions of release.

           It is therefore ORDERED that Defendant is detained.

            So ORDERED and SIGNED this 21st day of February, 2020.




                                                 ____________________________________
                                                 KIMBERLY C. PRIEST JOHNSON
                                                 UNITED STATES MAGISTRATE JUDGE
